In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00017-CV

S.L., Appellant                               §   On Appeal from the 325th District Court

                                              §   of Tarrant County (325-613438-17)

V.                                            §   July 30, 2020

                                              §   Opinion by Justice Wallach
S.L., Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant S.L. (Mother) shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach